October 21, 1927. The opinion of the Court was delivered by
The following statement appears in the "case for appeal" before this Court:
"This action was commenced in June, 1922, by a service of a summons and complaint and was tried at the fall term of Court at Darlington in 1923 before the late Hon. N.G. Evans, special Judge, and a jury, and resulted in a verdict for the defendant. The plaintiffs appealed to this Court and in opinions No. 11683, filed February 12, 1925, a new *Page 419 
trial was ordered. These opinions are reported in 126 S.E., commencing at page 649. The new trial was had on November 2, 1925, before Hon. J.K. Henry, presiding Judge, and a jury, and resulted in a directed verdict for plaintiffs for $4,000 and interest from January 23, 1922, and upon this verdict judgment was entered. From this judgment, notice of intention to appeal was served by the defendant.
"The printed case in the former appeal is hereby made a part of this appeal."
There are four exceptions. Exception 2 was abandoned at the hearing in this Court. The issues raised by the exceptions are:
"III. Was it error to reject evidence that a claim and delivery proceeding affecting the insured property had been commenced?
"IV. Was it error to reject testimony that the policy was written for a lump premium and that the rate was the same on all the property covered?"
As to the first exception: It is no longer a question in this case in view of the decision of this Court in the former appeal, and in view of what occurred at the trial. Mr. Fowles conceded that as a defense this question was eliminated. This exception is overruled.
As to the third exception: There is no doubt under the evidence, and no other conclusion could be drawn, but that it was partnership property, and a judgment against a partner individually, in which the other partner is not joined, is not valid as to partnership property. This the Court held in its former opinion in this case, and under the testimony in this case and under all of the authorities, a partnership existed between the respondents as to the property involved here; no other inference could be drawn under the evidence in the case. *Page 420 
There is no merit in the fourth exception.
All exceptions are overruled as being without merit, and no error on the part of his Honor as complained of, and judgment affirmed.
MESSRS. JUSTICES BLEASE and STABLER concur.
MR. JUSTICE CARTER concurs in result.